PER CURIAM.
This is a disciplinary proceeding against Melvyn Greenspahn, a member of The Florida Bar. It is before this Court on a complaint of the Florida Bar, report and recommendation of the referee, and petition for review by Mr. Greenspahn. Two complaints to this Court against Mr. Green-spahn preceded this one,* but the alleged acts of misconduct in the present case occurred before or about the same time as those of the last complaint. The charges brought in this proceeding, however, could not have been presented as part of the prior complaint. See The Florida Bar v. Rubin, 362 So.2d 12 (Fla.1978).
In considering the appropriate discipline for an ethical violation, this Court considers past derelictions of responsibility and, when appropriate, increases the penalty. The Florida Bar v. Welch, 309 So.2d 537 (Fla.1975); The Florida Bar v. Enwright, 172 So.2d 584 (Fla.1965). Under the peculiar facts of this matter, however, we determine the appropriate discipline from the totality of the conduct as though all of the charges had been presented to us in one proceeding.
We disagree with the referee’s finding that the evidence supports a finding of moral turpitude. There is, however, evidence of frequent acts of neglect and failure to promptly deliver clients’ funds to them. To this extent we adopt the referee’s findings.
Reviewing the totality of the acts complained of in this case, together with the prior established acts of misconduct, we find that the appropriate penalty is suspension for eighteen months. Mr. Greenspahn has not been reinstated for the six-month suspension which commenced on June 16, 1980; therefore his suspension shall continue to December 16, 1981. At that time, he may apply for readmission, and upon proof of rehabilitation and payment of all costs he shall be readmitted to the practice of law.
Mr. Greenspahn is directed to pay costs of these proceedings in the amount of $2,188.38.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, OVERTON, ENGLAND and McDONALD, JJ., concur.
ALDERMAN, J., concurs in part and dissents in part with an opinion.

 The Florida Bar v. Greenspahn, 386 So.2d 523 (Fia.1980); The Florida Bar v. Greenspahn, 366 So.2d 396 (Fla.1978).